Title: From John Adams to Mercy Otis Warren, 24 March 1814
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy March 24. 1814

If weak Eyes and weaker fingers had not requird more time to write a Line than was once necessary for a page, I should sooner have aprissed my Sincere Sympathy with you and your whole Family on the loss of your amiable Grand Child. We who have lost all our Ancestors and Collaterals and Several of our Children and Grandchildren well know the pungency of Grief in younger Life under Such tender deprivations.
A gloomy Philosophy or a more melancholly Religion disposes Men to misery and despair but a more chearing Confidence in the Wisdom and Benevolence that governs the Universe ought to dispose Us not only to Submit, but to make the best of every Thing. I can neither applaud nor approve of the lamentations over “Few and evil days,” “Days in which there is no pleasure” “Vale of Tears” “Miseries of Life” &c. &c. &c. I have Seen no Such days; and those who think they have I fear have made them Such by want to Reflection.
As you express a Curiosity to See Letters from a far Country, I will inclose the last I have received dated 3.  September. The Contents Should be confined to your confidential Family: for you will at once perceive that if published they would excite foolish Speculations and Scurrilous reflections without doing any good. You will be So good as to return the Letter as soon as may be convenient.
Though my letter began with great gravity and Sincerity upon a very Serious and afflicting Subject; I hope you will permit me, Madam to conclude with a little Gaiety. Mrs. A. I presume, will give you a Sketch of Madam de Stael, the only Child of the celebrated Neckar. This Lady was married to the Baron de Stael Holstein the handsomest Man in Europe, by an Intrigue of the Queen of France at whose Solicitation he had been Sent Ambassador by the King of Sweeden to Versailles. This Nobleman was particularly attentive to me upon many Occasions, and invited me and my Family to a Diplomatik dinner at his Hotel. All this I have premised for the sake of indulging my Vanity by repeating a Compliment in the French style which he made to me “Madam Adams a infiniment de l’Esprit; et Mademoselle, la peau d’Un Ange”  “Madam Adams has an inexhaustible fund of Witt and Miss Adams has the complexion of an Angel.” Mrs. Adams will not relate to you this Anecdote; and therefore I have taken the Ridicule of it upon your Friend

John Adams.